                Case 2:20-cv-01650-BJR Document 14 Filed 12/07/20 Page 1 of 1




 1                                                                  Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                       FOR THE WESTERN DISTRICT OF WASHINGTON
10                                        SEATTLE DIVISION
11   ALLIED BIOSCIENCE, INC., a Nevada                  Case No. 2:20-cv-01650-BJR
     corporation,
12                                                      ORDER APPROVING STIPULATED
                       Plaintiff,                       MOTION FOR EXTENSION OF TIME
13
           v.
14
     CRAIG GROSSMAN, an individual,
15

16                  Defendant.

17          The Court, having considered the parties’ Stipulated Motion for Extension of Time, and
18   finding good cause, hereby orders as follows:
19          1. The parties will exchange Initial Disclosures by January 28, 2021; and
20          2. The parties will file the Joint Status Report by February 11, 2021
21   DATED this 7th day of December, 2020.
22                                                   BY THE COURT:
23

24                                                   __________________________________
                                                     Hon. Barbara J. Rothstein
25                                                   United States District Court Judge
26
